            Case 2:20-cv-06434-MMB Document 11 Filed 02/17/21 Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DORIAN JACKSON and TAMIKA                                         CIVIL ACTION
 JACKSON
                                                                   NO. 20-6434
 v.

 HOME DEPOT U.S.A. INC.




                                                         ORDER



          AND NOW, this 17th day of February, 2021, upon review of Plaintiffs’ Corrected Motion

for Remand (ECF 8) and Defendant’s Opposition thereto (ECF 9), and for the reasons and

authorities cited in Sultan v. AIG Casualty Insurance, No. 20-935, 2020 WL 4584174 (E.D. Pa.

Aug. 10, 2020) (Schiller, J.), Plaintiffs’ Corrected Motion for Remand is DENIED.

          Plaintiffs’ Initial Motion for Remand (ECF 7) is also DENIED as MOOT.

                                                                      BY THE COURT:

                                                                      s/ Michael M. Baylson
                                                                      _______________________________
                                                                      MICHAEL M. BAYLSON, U.S.D.J.

O:\CIVIL 20\20-6434 Jackson v. Home Depot\20cv6434 order denying motion for remand 02102021.docx
